                 UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                        5:20-cv-00050-MR

CURTIS SHULER,                   )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                   ORDER
                                 )
                                 )
 KENNETH E. LASSITER, et al.,    )
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint, filed under 42 U.S.C. § 1983. [Doc. 1]. See 28 U.S.C. §§ 1915A

and 1915(e).

I.   BACKGROUND

     Pro se Plaintiff Curtis Shuler is a North Carolina prisoner currently

incarcerated   at   Alexander   Correctional   Institution   (“Alexander”)   in

Taylorsville, North Carolina. Plaintiff filed this action on April 20, 2020,

naming as Defendants Kenneth E. Lassiter, Kenneth Beaver, Kenneth

Poteat, D. Teague, Dennis Selzer, and R. Johnson. [Doc. 1 at 1]. Plaintiff

was convicted of first-degree murder in 1976 and is currently serving an

eighty-year sentence with a projected release date of November 15, 2055.

[Civil Case No. 3:15-cv-00185-FDW, Doc. 5 at 1].


        Case 5:20-cv-00050-MR Document 11 Filed 07/22/20 Page 1 of 6
Plaintiff alleges, in part, the following:

      First and foremost before Plaintiff even begins to
      actually set forth any kind of substantive facts in
      support of his various claims, he is hereby putting the
      Court on legal notice for the whole record of this
      action right now, that he is filing his complaint out of
      genuine fear for his life. And the main reason for why
      even way before the very harmful incident mostly
      complained of herein had happened, is because he
      is a known about political prisoner who was falsely
      imprisoned by a state government conspiracy.
                                  …

      The Defendants above-named had violated Plaintiff’s
      constitutional rights when they had conspired to
      actually suppress and in fact cause to completely
      vanish altogether a very real serious life-threatening
      emergency grievance of major concern which he had
      formally made out against the majority of them and
      had tried to mail to the Director of Prisons on
      8/11/2019. But in order to fully hide a very harsh
      retaliatory schematic act of mistreatment described
      therein which was camed [sic] out against him by
      some of these Defendants, and thereby avoid the
      possibilities of any very undesirous heavy
      repercussions to worry about, Superintendent
      Beaver had outright stopped it altogether from
      leaving the prison. In place thereof, he had ordered
      some members of his mailroom staff to deceive
      Plaintiff by making it look like to him that his
      grievance had actually been mailed out. Now before
      this here totally illegal seizure, Plaintiff’s emergency
      grievance was most certainly appropriate state-
      administrative remedy procedure made available for
      him to have pursued, to mainly protect himself from
      anymore possible vengeful acts coming from them,
      after they had openly retaliated against him for
      having filed a normal much more earlier basic unit-
      management type level grievance on a very small
                                   2

  Case 5:20-cv-00050-MR Document 11 Filed 07/22/20 Page 2 of 6
            matter, which could have been so very easily
            resolved. Except that because some of the specific
            Defendants had personally disliked and felt really
            embarrassed by the very truthful morally intelligent
            real outspoken way in which he had addressed the
            original issue, not only did they first – in their
            hotheadedness, wholly disregard and violate their
            very own administrative procedure rule policy by
            throwing that grievance away. But then they had also
            even endeavored to try to succeed in inciting a whole
            entire segregation cell-block full of inmates where
            was actually located at during the time, to get
            extremely angry with him for having filed it from the
            very start, so that they could then create a real very
            hostile life-threatening environment for him to reside
            in.

[Doc. 1 at 5-7].

      Plaintiff then goes on to describe, as best as the Court can tell, his own

scheme to intentionally be found guilty of a subsequent infraction for

disobeying a direct order and sending a copy of the grievance he contends

was stolen together with documents related to the appeal from the guilty

determination to Kenneth Lassiter, the Director of Prisons. Plaintiff alleges

that Defendant Lassiter “was wholly unmoved by what he saw” in the

grievance and “remained completely silent” “without responding in any form

or fashion.” [Id. at 7-8]. Enclosed with Plaintiff’s Complaint is an eight-page

letter Plaintiff mailed to President Trump on March 12, 2020. Although the

letter purports to be regarding “Challenging the legality of the Affordable

Health Care Act,” it is a rambling, meandering collection of conspiracy
                                       3

        Case 5:20-cv-00050-MR Document 11 Filed 07/22/20 Page 3 of 6
theories. [See id. at 10-18].

II.    DISCUSSION

       The provisions of 28 U.S.C. § 1915 are mandatory and define the

degree and scope of this Court’s initial review of Plaintiff’s Complaint. See

Crawford-El v. Britton, 523 U.S. 574, 596 (1998) (discussing the Prison

Litigation Reform Act (“PLRA”)). Section 1915(g) of the PLRA provides:

              In no event shall a prisoner bring a civil action or
              appeal a judgment in a civil action or proceeding
              under this section if the prisoner has, on 3 or more
              prior occasions, while incarcerated or detained in any
              facility, brought an action or appeal in a court of the
              United States that was dismissed on the grounds that
              it is frivolous, malicious, or fails to state a claim upon
              which relief may be granted, unless the prisoner is
              under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

       Plaintiff has filed at least three pro se complaints under § 1983,

proceeding in forma pauperis, with each complaint having been dismissed

as frivolous, malicious or for failure to state a claim under the PLRA.1 See

Civil Case Nos. 3:10-cv-00254-GCM, Doc. 5; 3:11-cv-00182-RJC, Doc. 2;

and 3:12-cv-00695, Doc. 6. Plaintiff is, therefore, subject to 28 U.S.C. §



1
 Plaintiff has also already had two Complaints dismissed in this District on the same §
1915(g) as herein. [Civil Case Nos. 3:13-cv-00584-FDW and 3:15-cv-00185-FDW].
Additionally, Plaintiff alleges having filed two Complaints in the Eastern District that were
dismissed, although the grounds for those dismissals are not entirely clear. [See Civil
Case Nos. 5:91CT335-F and 5:08CT03088-BO].
                                             4

         Case 5:20-cv-00050-MR Document 11 Filed 07/22/20 Page 4 of 6
1915(g)’s bar to filing civil actions in forma pauperis unless he can show that

he is under imminent danger of serious physical injury. Plaintiff fails to

demonstrate that he is under imminent danger of serious physical injury as

required by § 1915(g).           Plaintiff’s allegations in this regard are wholly

conclusory and based on fantastic and delusional scenarios. See Neitzke v.

Williams, 490 U.S. 319, 327-28 (1989) (noting that claims “describing

fantastic or delusional scenarios” are to be dismissed under on initial review

under § 1915(d)). This action will, therefore, be dismissed without prejudice

because Plaintiff has not paid the full filing fee.2

III.   CONCLUSION

        For the reasons stated herein, the Court will dismiss this action without

prejudice to Plaintiff to refile after paying the full filing fee.

                                          ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff’s Complaint is

DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(g).

       The Clerk is respectfully instructed to terminate this action.




2 Even if Plaintiff pays the filing fee and refiles this action, it will be subject to dismissal
as frivolous because Plaintiff’s allegations are, again, fantastic and delusional.
                                               5

          Case 5:20-cv-00050-MR Document 11 Filed 07/22/20 Page 5 of 6
IT IS SO ORDERED.

                        Signed: July 22, 2020




                                 6

 Case 5:20-cv-00050-MR Document 11 Filed 07/22/20 Page 6 of 6
